DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are original.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 15 May, 2022, with respect to the double patenting rejections of claims 1-20, along with the terminal disclaimer received on the same date, have been fully considered and are persuasive.  The double patenting rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance are substantially the same as those for 15/638,626. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims and/or do not predate this application: 

US 20090185731 A1: A method for labeling a user-specified image point with an anatomical label, comprising: segmentation of a vessel tree anatomical structure starting from an autonomously determined initial image point; labeling the vessel segments of the vessel tree segmentation with segment labels based on a priori anatomical knowledge, thereby creating an individualized anatomical model; receiving a user-specified image point having a location from a user and locating a nearby vessel structure; tracking along the vessel structure in a direction towards a root of a parent vessel tree until a prior labeled vessel segment is encountered in the anatomical model, and assigning the label of the encountered prior labeled vessel segment from the anatomical model as an anatomical location label of the user-specified image point.
US 20200390342 A1: The method of claim 6, wherein the vessel shape model includes a centreline along a main direction of the target vessel and wherein each consecutive vessel shape point includes one consecutive centreline point on the centreline and a number of surrounding points surrounding each centreline point in a form of a sphere with the respective centreline point in the centre of the respective sphere, wherein the generating includes: generating first current hidden states in a first deduction layer of the AI unit, based on the provided one vessel shape point including the respective centreline point and the surrounding points surrounding the centreline point and on the provided flow profile at the first iteration or provided first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration.

US 20080205722 A1: The method of claim 1, wherein automatically extracting 3D vessel centerlines comprises one or more of: (i) prefiltering the gated rotational X-ray projections, wherein prefiltering includes sorting the gated projections into data sets, wherein the gated projection data sets comprise nearest neighbor projections to a given gating point from every heart cycle; (ii) finding a seed point, wherein the seed point comprises a voxel having a largest 3D vessel response within a given subvolume; (iii) performing a front propagation, wherein a number of performed iterations of the front propagation is derived from either (a) a voxel resolution of a front propagation volume or (b) by analyzing a decrease in three-dimensional (3D) responses along an extracted vessel candidate; (iv) performing for the extracted vessel candidates and corresponding sub-vessels: (a) finding vessel end points, (b) back tracing a vessel centerline along a path with a steepest gradient to the seed point, and (c) cropping and structuring, wherein the cropping and structuring divide the vessel into different segments, and further determines sections of the extracted centerlines with homogenous 3D vessel response; (v) finding a root arc, the root arc corresponding to an inflow node of a coronary artery tree; (vi) linking related vessel segments to one another, wherein a corresponding successor vessel segment is determined by choosing a point that is geometrically closest to the end point of a given vessel segment; and (vii) weighting vessel segments, wherein weighting of each vessel-segment is performed according to one or more different criteria including (a) length of a vessel segment, (b) 3D vessel response, (c) and shape and position of the centerline.

US 20140355850 A1: the number of intensity profiles is determined in the number of cross-sections along a number of profile rays from one seed point within the blood vessel in each cross-section towards the preliminary boundary representation.

US 20190380593 A1: The method of claim 1, further comprising: calculating a virtual pullback of a pressure drop along a centerline of the vessel of interest within the 3D reconstruction, wherein the centerline comprises a number of centerline points between first and second locations, the centerline points representing at least a portion of the geometrical information of the 3D reconstructed vessel of interest; calculating a virtual pullback curve; utilizing the geometrical information of a segment to calculate a pressure drop and vessel FFR value between the first and second location; and adding the pressure drop and vessel FFR value to pullback curve data corresponding the second location.

US 20210298706 A1: The blood vessel image processing method according to claim 7, wherein the displaying the vital feature information in the blood vessel segment, the first curve, and the third curve in the same image in a mutual fusion manner comprises: for a preset number of points on the blood vessel segment, applying a false color to two curves determined by the vital feature information of the n two-dimensional sections of the blood vessel and the abscissa, wherein there is a mapping relationship between the false color and the vital feature information of the two-dimensional section, and the two curves are mirror-symmetric along the central axis.

US 20060079772 A1: The ultrasonic image generating method according to claim 1, wherein the reference position is the body cavity center calculated based on extracted points disposed clockwise at positions 3, 6, 9, 12 o'clock on the Cartesian coordinates after the extracted body cavity surface has been converted from the polar coordinates to the Cartesian coordinates.

US 20070071324 A1: A method for determining corners of an object represented by image data, comprising: (a) processing said image data to generate a cyclic edge data list of connected points along edges of said object; (b) identifying an origin point P0 from said connected points; (c) fetching a first point P.sub.-n a distance DL from point P0 in a clockwise direction in said cyclic edge data list, wherein n is a count value; (d) fetching a second point P.sub.+n, a distance DR from P0 in a counterclockwise direction in said cyclic edge data list; (e) determining a distance DH between said first point P.sub.-n and said second point P.sub.+n; and (f) if DH.sup.2=DL.sup.2+DR.sup.2+Tr, wherein Tr is a tolerance range, then point P0 is designated as an estimated corner.

US 20160027182 A1: The image processing apparatus according to claim 7, wherein the controller is configured to determine whether the figure defined by the input points has a concave shape based on whether an order in which a lastly input point among the input points is connected with previously input points is in a clockwise order or a counterclockwise order.
US 10210614 B2: The lung lobe contour extraction method according to claim 1, wherein the Step 1 includes the following sub-steps: Step 1.1: collect the original DICOM image as a sample data set; Step 1.2: using drawing software, draw a black and white image corresponding with the sample data set, in which a white area corresponds with the contour lobe area and a black area corresponds with other areas not included in the contour lobe area; save the black and white image to a file as contour marks of the lung lobe contour in the sample data set; Step 1.3: conduct traversal on all marked images in the sample data set, extract the lung lobe contour in every marked image, distinguish left and right lung contours in accordance with a barycenter of the lung lobe contour and respectively add pixels of the left lung contour and the right lung contour to a left lung contour point set and a right lung contour point set in a counter-clockwise order; Step 1.4: conduct traversal on the left lung contour point set, read every left lung contour pixel point for the contour of every left lung, judge a maximum value xmax, ymax and a minimum value xmin, ymin of a coordinate x and y and extract an upper part area and a lower part area of the lung lobe in accordance with the ymax and ymin, therein, the upper part area is jointly determined by the parameters xmax, xmin and ymin and the lower part area is jointly determined by the parameters xmax, xmin and ymax; Step 1.5: use a K means algorithm to conduct clustering on an upper part contour of a left lung lobe, a lower part contour of the left lung lobe, an upper part contour of a right lung lobe and a lower part contour of the right lung lobe, obtaining the representative template.

US 20160058304 A1: The system of claim 21 wherein the clockwise directional component suggests dominance of arterial vessels and the counter-clockwise directional component suggests dominance of venous vessels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661